
	

113 HR 2030 IH: Stop Deceptive Advertising for Women’s Services Act
U.S. House of Representatives
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2030
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2013
			Mrs. Carolyn B. Maloney of New
			 York (for herself, Mr. Farr,
			 Ms. Chu, Mr. Moran, Mr.
			 Connolly, Mr. Brady of
			 Pennsylvania, Ms.
			 Schakowsky, Ms. Hahn,
			 Mr. Rangel,
			 Mr. Grijalva,
			 Ms. Norton,
			 Ms. DeGette, and
			 Mr. Schiff) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To direct the Federal Trade Commission to prescribe rules
		  prohibiting deceptive advertising of abortion services.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Deceptive Advertising for Women’s
			 Services Act.
		2.Prohibition of
			 deceptive advertising of abortion services
			(a)Conduct
			 prohibitedNot later than 180 days after the date of enactment of
			 this Act, the Federal Trade Commission shall, in accordance with section 553 of
			 title 5, United States Code, promulgate rules to prohibit, as an unfair and
			 deceptive act or practice, any person from advertising with the intent to
			 deceptively create the impression that—
				(1)such person is a
			 provider of abortion services if such person does not provide abortion
			 services; and
				(2)such person is not a provider of abortion
			 services if such person does provide abortion services.
				(b)EnforcementA violation of a rule promulgated under
			 subsection (a) shall be treated as a violation of a rule defining an unfair or
			 deceptive act or practice under section 18(a)(1)(B) of the Federal Trade
			 Commission Act (15 U.S.C. 57a(a)(1)(B)). The Commission shall enforce such
			 rules in the same manner, by the same means, and with the same jurisdiction,
			 powers, and duties as though all applicable terms and provisions of the Federal
			 Trade Commission Act were incorporated into and made a part of this Act. Any
			 person who violates this Act shall be subject to the penalties and entitled to
			 the privileges and immunities provided in the Federal Trade Commission Act (15
			 U.S.C. 41 et seq.).
			(c)Nonprofit
			 organizationsThe Federal Trade Commission shall enforce this Act
			 with respect to an organization that is not organized to carry on business for
			 its own profit or that of its members as if such organization were a person
			 over which the Commission has authority pursuant to section 5(a)(2) of the
			 Federal Trade Commission Act (15 U.S.C. 45(a)(2)).
			3.DefinitionsFor purposes of the rules prescribed under
			 section 2, the following definitions apply:
			(1)AdvertiseThe
			 term advertise means offering of goods or services to the public,
			 regardless of whether such goods or services are offered for payment or result
			 in a profit.
			(2)Abortion
			 servicesThe term abortion services means providing
			 surgical and non-surgical procedures to terminate a pregnancy, or providing
			 referrals for such procedures.
			(3)PersonThe
			 term person has the meaning given such term in section 551(2) of
			 title 5, United States Code.
			
